OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             ©FFflCSAL BUSBMESS
             STATE ©F TEXAS > '                                            =^ PITNEV BOWES
             PENALTY FOR ' *>* go
                                                                0 2   1M

 3/4/2015
             (PRIVATE USE *?>           .                       0004279596   MAR06      2015
                                                                MAILEDFROM HfiSCd
 ROBLES, JUAN VALADEZ Tr. Ct. fao.
                              fco. ^-086-029^
                                   tSRSfi8S^SSVw,M,U:U hKO,w WR-^Si3U-01
 The Court has dismissed your apphcation'tor writ'of habeas corpus without written
 order; the sentence has been discharged- Sec.ExparteHarringtgp, 310 S.W.3d
452 (Tex. Crim. App. 2010).

                                                                           el Acosta, Clerk

                              JUAN VALA                     S
                                                  'TD      #1643655
                                               'ROAD
                              PLAINVIEW, TX 79072

WMRS3B       'SO"             •,tM«^Mii»V"|ii'M>iM,Mnrni¥i!''h,"ni«',ifMlii''-